DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie I, figures 4-7, and claims 1-4 and 15 in the reply filed on 03/19/2021 is acknowledged.

Claim Objections
Claims 2-4 are objected to because of the following informalities:
Claim 2, line 7, please, change “an other end” to - -another end - - for proper reading.
Claims 3-4, each in lines 1-2, please, change “comprising” to - - further comprising - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Tanabe et al. (U.S. Patent 4,883,920) hereafter Tanabe.

    PNG
    media_image1.png
    172
    321
    media_image1.png
    Greyscale

As to claim 1, Tanabe discloses a printed circuit board as shown in figure 1 comprising:
a base substrate (1);
first and second pads (3) located on the base substrate (1); the second pad located on the base substrate alongside the first pad with respect to a first direction with a gap (space between the pads 3) therebetween; and
a solder resist (17) covering the base substrate (1) and comprising a cavity (13) portion in a position overlapping the first and second pads (3), wherein
the solder resist (17) including a first protruding portion (the top edge part of element 11) projecting in a second direction crossing (perpendicular or orthogonal) the first direction and a second protruding portion (the bottom edge of element 11) projecting in the second direction on an opposite side to the first protruding portion, and
the first and second protruding portions each overlap the gap (11), an end of the first pad on a gap side, and an end of the second pad on a gap side,
As to claim 2, Tanabe discloses the first protruding portion comprises:

a second edge extending from an end of the first edge along the first direction through the end of the first pad (3) to over the first pad and inclined (figure 4) with respect to the first direction, and
a third edge extending from another end of the first edge along the first direction through the end of the second pad to over the second pad and inclined (figure 4) with respect to the first direction, and
the second protruding portion comprises:
a fourth edge (the edge of the element 11) extending in the first direction and opposing the first edge with a gap therebetween, a fifth edge extending from an end of the fourth edge along the first direction through the end of the first pad to over the first pad (3) and inclined (see figure 4) with respect to the first direction,, and a sixth edge extending from, an other end of the fourth edge along the first direction through the end of the second pad to over the second pad and inclined (figure 4) with respect to the first direction.
As to claim 3, Tanabe further comprising:
first and second metal layers (solder 5) located on the first and second pads (3); and
a first chip part (2) including first and second electrodes (4) electrically connected to the first and second pads (3) via the first and second metal layers (5); wherein
the first chip part (2) comprises a first long side intersecting the second edge and the third edge, and a second long side intersecting the fifth edge and the sixth edge.

further comprising:
first and second metal layers (5) located on the first and second pads (3); and
a second chip part (2) including third and fourth electrodes (2) electrically connected to the first and second pads (3) via the first and second metal layers (5); wherein
the second chip part (2) comprises a third long side overlapping the first edge, and a fourth long side overlapping the fourth edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Watanabe (U.S. 2012/0014078).
As to claim 15, Tanabe does not specifically discloses a disk device comprising: a disk-shaped recording medium including a recording layer; and a printed circuit board of claim 1.
Watanabe teaches a disk device as shown in figure 14 comprising a disk-shaped recording medium including a recording layer; and a printed circuit board (5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/           Primary Examiner, Art Unit 2848